Citation Nr: 0626264	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  01-09 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability evaluation for 
postoperative corneal scarring, left eye, with cataract and 
optic nerve atrophy, currently rated as 30 percent disabling 
plus special monthly compensation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from September 1953 to 
September 1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered by the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in May 2001.  

In October 2003, the Board remanded the matter to the RO via 
the Appeals Management Center (AMC).  The development 
directed in the remand has been completed and the case has 
been returned to the Board for appellate review.  


FINDING OF FACT

The veteran's best vision in the left eye is counting fingers 
at one foot; there is no blindness in the right eye.


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for postoperative corneal scarring, left eye, with cataract 
and optic nerve atrophy, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.75, 
4.78, 4.79, 4.80, 4.84(a), Diagnostic Codes 6066, 6070, 6080, 
6090 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Increased Rating

Service connection for corneal scarring was granted in a 1993 
BVA decision and effectuated by the RO in a rating decision 
dated in April 1993.  A 10 percent rating was initially 
assigned, and a 30 percent rating has been effective since 
July 1994.  The veteran filed the instant claim for an 
increased rating in February 2001. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required. 38 C.F.R. § 4.75 (2005).

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot and when further examination 
of the eyes reveals that perception of objects, hand 
movements or counting fingers cannot be accomplished at 3 
feet, lesser extents of vision, particularly perception of 
objects, hand movements, or counting fingers at distances 
less than 3 feet, being considered of negligible utility.  38 
C.F.R. § 4.79.

In determining the effect of aggravation of visual 
disability, even though the visual impairment of only one eye 
is service connected, evaluate the vision of both eyes, 
before and after suffering the aggravation, and subtract the 
former evaluation from the latter except when the bilateral 
vision amounts to total disability.  In the event of 
subsequent increase in the disability of either eye, due to 
intercurrent disease or injury not associated with the 
service, the condition of the eyes before suffering the 
subsequent increase will be taken as the basis of 
compensation subject to the provisions of § 3.383(a) of this 
chapter.  38 C.F.R. § 4.78.

The applicable VA regulation permits compensation for a 
combination of service-connected and nonservice-connected 
disabilities, including blindness in one eye as a result of 
service-connected disability and blindness in the other eye 
as a result of non-service-connected disability, as if both 
disabilities were service-connected, provided that the non-
service-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.383(a).

Significantly however, 38 C.F.R. § 3.383(a) has been 
interpreted to mean that the rating for service-connected 
blindness in one eye is established without regard to any 
non-service-connected vision impairment in the other eye, 
unless that non-service-connected eye is blind.  Villano v. 
Brown, 10 Vet. App. 248, 250 (1997). See also Bagwell v. 
Brown, 9 Vet. App. 336, 339-340 (1996); Boyer v. West, 12 
Vet. App. 142, 144-45 (1999); VAOPRGCPREC 32-97 (all 
discussing the premise that VA has no authority to award 
disability compensation for non-service-connected disability 
absent specific authorization by statute).

The veteran's left eye disability is currently evaluated at 
30 percent disabling under Diagnostic Code (Code) 6070, 
blindness in one eye, having only light perception, with 
normal vision in the other eye at 20/40.  38 C.F.R. § 
4.84(a).  Notes to the regulation specify that the veteran is 
also entitled to special monthly compensation in this 
instance.  In that regard, the Board notes that in a June 
1998 rating decision, the RO awarded special compensation to 
the veteran for the left eye.  His right eye is not service-
connected.  

The veteran is currently blind in the left eye as best vision 
was hand movement at one foot per the January 2005 VA 
ophthalmology examination.  38 C.F.R. § 4.79.  However, 
because the veteran is not blind in his non-service-connected 
right eye (visual acuity was 20/80 with correction during the 
January 2005 VA ophthalmology examination and 20/70, 
uncorrected, in May 2002 as recorded in records from 
ophthalmic surgeon George Schroeder, M.D.), his service-
connected disability in his left eye must be rated as if his 
right eye had normal vision at 20/40.  This conclusion is 
drawn irrespective of the fact that 38 C.F.R. § 4.78 
(computing aggravation), appears to require consideration of 
both eyes.  Villano, 10 Vet. App. at 250.  In this regard, 
the Board also notes that, in an addendum completed by the VA 
ophthalmologist who conducted the January 2005 examination, 
the veteran's diminished vision in the left eye was 
attributed most likely to myopic degeneration.  The diagnoses 
included poor vision in the left eye and cataracts in both 
eyes.  

Based on these findings, 38 C.F.R. § 4.84a, Table V produces 
a disability percentage evaluation of 30 percent under DC 
6070.  Thirty percent is the maximum schedular amount 
available for blindness in the left eye, with no blindness in 
the right eye.  A higher evaluation, 40 percent, would 
require that the loss of vision in the right eye be service 
connected and be at least 20/50.  This is not the case, as 
the right eye is not service-connected.

When only one eye's disability is recognized as entitled to 
compensation, the maximum evaluation for total loss of vision 
of that eye is 30 percent, unless there is (a) blindness in 
the right eye; (b) enucleation of the left eye; or (c) 
serious cosmetic defect.  38 C.F.R. §§ 3.383, 4.80.  Such is 
not shown here.  As discussed above, the most recent visual 
acuity in the appellant's right eye is 20/80.  The left eye 
has not been enucleated.  Additionally, only loss of visual 
acuity is before the Board; the RO has not recognized any 
cosmetic defect as entitled to compensation.

The Board has considered other codes as well, but finds that 
an evaluation higher than 30 percent is not warranted under 
any diagnostic code.  As the veteran clearly retains both 
eyes, the provisions of Code 6066 for anatomical loss of one 
eye are not for application.  An evaluation in excess of 30 
percent is not available under Code 6080, pertaining to 
impairment of field of vision.  In addition, there is no 
evidence of diplopia, such that the provisions of Code 6090 
are also not in order.

The Board acknowledges the veteran's contentions that his 
vision is worse than reflected by the assigned rating.  
However, insofar as the service-connected left eye has been 
rated as being blind, and the non-service connected right eye 
does not meet the criteria for blindness under 38 C.F.R. § 
4.79, a higher rating is simply not warranted.

Therefore, the criteria for an increased disability 
evaluation are not met.  38 C.F.R. § 4.7.  

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1). The Board 
finds no evidence that the disability markedly interferes 
with the veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the veteran is not 
adequately compensated for his disability by the regular 
rating schedule. VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).

2.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notice was 
provided in timely fashion in May 2001.  The claim was then 
readjudicated following the additional May 2004 VCAA letter, 
in the Supplemental Statement of the Case (SSOC) in November 
2005.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006).  

As for the content of the notice, the notices together 
included the type of evidence needed to substantiate the 
claims for an increased rating, namely, that the disability 
had become worse.  The veteran was informed that VA would 
obtain VA records and that he could submit private medical 
records or with his authorization VA would obtain any such 
records on his behalf.  He was asked to submit evidence, 
which would include that which he had in his possession.  The 
notice included the general provision for the effective date 
of the claim for increase, that is, the date of receipt of 
the claims. 

The content of the VCAA notice substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. 
§ 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 
473 (notice of the elements of the claim, except for the 
degree of disability assignable). 

To the extent that information on the degree of disability 
assignable was not provided, since the claim is being denied, 
the issue is moot.  Any defect with respect to these issues 
under Dingess at 19 Vet. App. 473 has not prejudiced the 
veteran's claim.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA and identified 
private records, the veteran has been afforded VA 
examination.  As there is no indication of the existence of 
additional evidence to substantiate the claim, no further 
assistance to the veteran is required to comply with the duty 
to assist.




ORDER

An disability evaluation greater than 30 percent plus special 
monthly compensation for postoperative corneal scarring, left 
eye, with cataract and optic nerve atrophy is denied.



___________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


